     Case 1:20-cr-00025-SPW-TJC Document 182 Filed 08/11/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

 UNITED STATES OF AMERICA,                   CR 20-25-BLG-SPW-03

                        Plaintiff,
                                             ORDER TO SEAL
           vs.

 MARIO JUAN DRAKE,

                        Defendant.



      Based upon the United States’ motion, and good cause appearing in support

thereof,

      IT IS HEREBY ORDERED that the United States’ Motion for Leave to File

Plea Agreement Under Seal (Doc. 181) is GRANTED.

      Dated this 11th day of August, 2021.

                                     ____________________________
                                     TIMOTHY J. CAVAN
                                     United States Magistrate Judge




                                       1
